DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, the phrase “one or more structural properties” renders the claim unclear as to the metes and bounds of the claimed invention, as it’s not known which “one or more structural properties” is being reference the individual fibrous layer or the fibrous sheets of the fibrous layer.  Applicant must clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 18-21 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klusmeier et al. in view of Nobuto et al. (EP 1371774 A2).  ).  Klusmeier et al. shows the use of a cushion (21) having a trim cover (4) and a fibrous volume (1,18,20) that has a different composition than other portions. Regarding claims 3-4 and 19-20, a contacting fibrous layer (20) has an open porosity (as indicated by it being more permeable) than non-contacting fibrous layers (1,18) which have less controlled open porosity (see para[0028]).  Regarding claims 5-6, the fibrous volume has a backing (1) layer that contacts both the fibrous volume and trim cover (see Fig. 4, as the inlay in only in select areas and the fleece can contact the backing layer (1) directly).   Regarding claim 7, Klusmeier states that a trim insert may be used having heating/sensing layer (see para[0019]).  Regarding claim 8, a plurality of fibrous layers are bonded together (see Figs. 2a-2d).   Finally, regarding claims 18 and 21, Klusmeier et al. discloses the use of a plurality of fibrous layers (1,4,18,20) that have different each layer has a different porosity (as the fleece layer differs from the inlay and inlay differs from the composite) in order to impact feel and comfort.  Klusmeier et al. discloses that a fibrous foam architecture is from the plurality of fibrous layers using compression molding (Figs. 2a-2d).  Klusmeier et al. shows all of the teachings of the claimed invention except the use of a number or pitch of stacking fibrous sheets that that make up an individual fibrous layer.  Nobuto et al. teaches the use of fibrous layers (A,B) for a cushion (substrate) that are comprised of a number of fibrous sheets stacked together to form an individual fibrous layer (see para[0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an individual fibrous layer of Klusmeier et al. to comprise a number of stacked fiber sheets as taught by Nobuto et al to allow for a flame-retardant but soft and high-quality feel for a user.   
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klusmeier et al. in view of Nobuto et al as applied to claim 1 above, and further in view of Galbreath et al (2015/0360597).  Klusmeier et al. in view of Nobuto et al. shows all of the teachings of the claimed invention except the use of the fibers being normal to the trim cover.  Galbreath et al.  teaches a portion of the fibers of a fibrous layer (36) are arranged normal (vertical) to a trim cover (46) see para[0036]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cushion of Klusmeier et al. in view of Nobuto et al, to have a portion of fibers to be normal to the trim cover as taught by Galbreath et al. in order to allow for more breathability for the trim cover and fibrous volume.   
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klusmeier et al. in view of Nobuto et al as applied to claim 1 above, and further in view of Galbreath et al (7,677,660).  Klusmeier et al. in view of Nobuto et al. shows all of the teachings of the claimed invention except the use of a clip to attach the fibrous volume to the trim cover.  Galbreath et al. has disclosed the use of clips to connect a trim cover (22) and fibrous volume (50) in place (see col. 6 line 21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cushion of Klusmeier et al. in view of Nobuto et al. with the teachings of Galbreath et al. in order to better insure that the trim cover is held in place on the fibrous volume.     

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any individual reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument but the rejection is a combination of references that renders the claimed invention obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. WO 2018/159729 shows feature of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
March 26, 2022